DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 11/4/2020 is acknowledged. Claims 47-59 are pending. Claims 1-42 and 44-46 are cancelled. Claims 43 and 60-65 are withdrawn. Claims 47-59 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 11/4/2020, with respect to the objection to the specification and claims and 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 47-59 are new to reflect the amendment compared to the previous action, however rely on the same prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-51 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavallali et al. (Sensors and Actuators B 159 (2011) 154– 158) in view of Ensafi et al. (Sensors and Actuators B 113 (2006) 88–93).
Regarding claims 47 and 48, Tavallali describes a sensor (abstract) comprising 
at least one dye of formula (IV) bound to an optically transparent substrate by a linkage bound on a phenol group of formula (IV) (abstract “The water-soluble indicator 4-(2-
wherein the phenol has a hydroxyl involved in metal binding (figure 1); 
wherein the dye of formula (IV) reversibly binds at least one metal ion (page 158 “The sensor could readily be regenerated with hydrochloric acid solution (0.01 M) and was fully reversible. The proposed optode was successfully applied for determination of Ga (III) ion in water samples.”); 
A-B (IV) wherein A is selected from the group consisting of: 4-(2-pyridylazo)-resorcinol (PAR) (title, abstract, figure 1).
However Tavallali is silent to covalently bound and a second hydroxyl and is alkylated on the second hydroxyl.
Ensafi describes covalently bound PAR to a triacetylcellulose substrate (figure 5). Tavallali describes “Preliminary experiments revealed that PAR was not immobilized effectively on triacetylcellulose membrane” (page 155). This suggests motivation to employ a more robust attachment such as covalent bonding.  In combination this would result in covalent alkylation of the PAR with the modifier and subsequent covalent attachment to the substrate. Furthermore, Tavallali cites Ensafi (page 154) suggesting that covalent bonding would be obvious.
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the bonding of Tavallali with alkylated covalent bonding as suggested by Ensafi and Tavallali because this would provide a more robust attachment.

claim 49, the combination described above describes that the optically transparent substrate is a polymer (Tavallali: page 154 “Transparent triacetylcellulose is an almost completely acetylated cellulose polymer”).
Regarding claim 50, the combination described above describes that the polymer comprises cellulose, crosslinked polymethacrylate ester, polyacrylamide, or crosslinked polyethylene glycol (Tavallali: page 154 “Transparent triacetylcellulose is an almost completely acetylated cellulose polymer”).
Regarding claim 51, the combination described above describes that the polymer is a synthetic polymer (Tavallali: page 154 “Transparent triacetylcellulose is an almost completely acetylated cellulose polymer” which is a synthetic polymer).
Regarding claims 54, 55, 56, the combination described above describes that the optically transparent substrate further comprises a perturbation moiety, that the perturbation moiety is a cation, an anion or a zwitterion or a neutral species, and that the cation comprises trialkylammonium groups (Tavallali: page 156 and table 1 “modifiers such as… cetyltrimethylammonium bromide (CTAB)”).

Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavallali et al. (Sensors and Actuators B 159 (2011) 154– 158) in view of Ensafi et al. (Sensors and Actuators B 113 (2006) 88–93) and in further view of Morishima (Macromolecules 1996, 29, 3960-3964).
Regarding claims 52 and 53, the combination described above describes all the limitations of claim 47 however is silent to the polymer comprises crosslinked polymethacrylate 
Morishima describes “metal cations (Mg2+, Ca2+, and Ba2+) onto copolymers of sodium acrylate and acrylamide” (abstract). Morishima further suggests that this is advantageous because it can allow for improved detectability of metals (page 3960), suggesting motivation to used polyacrylamides as substrates of optical detection of metals.
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to modify the polymer of the combination with a polyacrylamide as suggested by Morishima because this could provide a better platform for optical detection.

Allowable Subject Matter
Claims 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
References Tavallali et al. (Sensors and Actuators B 159 (2011) 154– 158) in view of Ensafi et al. (Sensors and Actuators B 113 (2006) 88–93) describe all the limitations of independent claim 47, however fail to teach or suggest “more than one dye of formula (IV) bound to the optically transparent substrate by a covalent linkage alkylated on a phenol group of the more than one dye of formula (IV)”. None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 57-59.

Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. 
The applicant argues that the linkage of Ensafi does not describe alkylated on the second hydroxyl.
In response to applicant's argument that Ensafi does not describe alkylated on the second hydroxyl, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case it is the combination that would result in covalent alkylation of the PAR with the modifier and subsequent covalent attachment to the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/

Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797